Citation Nr: 1230197	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-23 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed kidney disease.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to October 1945.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in October 2010.   

In November 2010, the Board issued a decision granting service connection for a gastrointestinal disability and malaria.  The Board denied that Veteran's claims of service connection for hypertension, thoracic aortic aneurysm, asthmatic bronchitis and a kidney disorder.  

The Veteran filed an appeal of the denial of service connection for a kidney disorder with the United States Court of Appeals for Veterans Claims (Court).  

While at the Court, the parties filed a Joint Motion for Remand, requesting that the pertinent portion of the November 2010 decision be vacated and remanded for additional action.  

In May 2011, the Court issued an Order granting the Joint Motion, vacating and remanding the matter of service connection for a kidney disorder to the Board for compliance with specified directives.  

The Board then remanded this matter to the RO in October 2011 for additional development of the record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is shown as likely as not to have contracted malaria while he was serving in India during World War II.

2.  The Veteran is not shown to have manifested complaints or findings referable to kidney disease in service or for many years thereafter.    

3.  The Veteran is not currently shown to have kidney disease that is due to any event or incident of his period of active service in World War II or was caused or aggravated by service-connected disability.  


CONCLUSION OF LAW

The Veteran does not have kidney disability due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred therein; nor is any caused or aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(b) 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Prior to the initial adjudication of the claims in the January 2008 rating decision, the Veteran was provided with notice of VCAA in July 2007.  The VCAA letter indicated the types of information and evidence necessary to substantiate a claim for service connection, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  

The Veteran also received notice, pertaining to the downstream disability rating and effective date elements of his claims, and was furnished a Statement of the Case in June 2009.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the Veteran's representative testified at a hearing that focused on the elements necessary to substantiate the Veteran's claims, and the representative demonstrated that he had actual knowledge of the elements necessary to substantiate the Veteran's claim for benefits as evidenced by the submission of a nexus opinion, citing to regulation 38 C.F.R. § 3.303(a) and maintaining that the evidence was in equipoise.  (See Hearing Transcript p., 4).  

As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the hearing complied with the duties set forth in 38 C.F.R. 3.103(c)(2).   

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements has been satisfied.  All available service treatment records were obtained.  The VA treatment records dated are associated with the claims folder.  

The Veteran was afforded a VA examination in December 2011 in order to determine the nature and etiology of the kidney disease and whether such disease was causally related to the malaria in service.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for chronic diseases, such as calculi of the kidney, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board further recognizes that in the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation, and, to that end, every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

However, it is well to observe that these provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent medical evidence is generally required.  

In other words, the above-cited provisions do not presumptively establish service connection for a combat veteran; rather, they relax the evidentiary requirements for determining what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.   In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

That notwithstanding, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Discussion

The Board recognizes the Veteran's combat status, as indicated on his Certificate of Disability for Discharge.  Accordingly, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for application in this case.

Initially, it must be noted that the Veteran is a combat veteran and is entitled to the application of 38 U.S.C.A. § 1154(b).  Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  

Section 1154(b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

The Veteran asserts that his kidney disease is the result of his service in World War II.  The available service treatment records show no complaints or findings referable to kidney disease.  The service examination reports dated in June 1943 and September 1945 indicate that examination of the genitourinary system was normal.    

Moreover, the postservice treatment records show that kidney disease was diagnosed many years after service.  An April 2007 private medical record indicates that the Veteran had chronic renal insufficiency.  A July 2007 private medical record indicates that the Veteran had chronic kidney disease.  

Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the kidney disease is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran asserts that his current kidney disability is caused by the malaria that was incurred in service.  The record shows that service connection for residuals of malaria was granted in November 2010.  

The Veteran and his representative noted that the Secretary has recognized that kidney disease may be a secondary health effect due to malaria.  See generally Table to 38 C.F.R. § 3.317(d) (2011) (Long-term Health effects Potentially Associated with Infectious Diseases); 75 Fed. Reg. 13051, 13055 (March 18, 2010) (recognizing the potential association between malaria and kidney disease based on "well established medical knowledge" concerning secondary health effects of malaria; Gulf War and Health, Volume 5: Infectious Diseases, 123-29 (Oct. 16, 2006).  

However, there is no competent evidence that tends to link his current kidney disease and any event on incident of the Veteran's period of active service.  There is no medical evidence to support the Veteran's lay assertions that the kidney disease caused or aggravated by a service-connected disability.  

In fact, there is medical evidence that establishes that the kidney disease is not related to the Veteran's active service or to the service-connected malaria.  

The Veteran was afforded a VA examination in December 2011 in order to obtain medical evidence as to the nature and likely etiology of the kidney disease and whether such disease is etiologically related to the malaria in service.  The VA examiner indicated that he reviewed the claims folder and examined the Veteran.  

The examiner opined that the current mild renal insufficiency in the Veteran was not a continuation of symptoms that started in service or caused or aggravated by the service-connected malaria.  

The examiner stated that while malaria could cause glomulonephritis (inflammation of the kidney) with resultant permanent kidney disease, there was no evidence that contracting malaria in the 1940's caused any kidney disease or kidney failure at the time or the very mild renal disease seen today in the Veteran.  

The VA examiner added that the Creatinine level was known to increase with age and that the finding of a minor elevation in Creatinine since 2001 is this case was frequently seen in the elderly population and was not related to malaria incurred over 60 years ago.  

The examiner added that it was more likely related to the Veteran's generalized atherosclerosis that was part of the normal aging process.  The examiner noted that the Veteran was not on dialysis or medication from his family physician and that the Veteran himself acknowledged himself that his physician was "just watching his creatinine."

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein. 

In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id. 

The Court indicated that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id.  

The Board finds that the December 2011 VA medical opinion to have great evidentiary weight in deciding this appeal.  The VA examiner reviewed the claims folder including the service treatment records and the Veteran's entire medical history and examined the Veteran before rendering the medical opinion.  The examiner provided a rationale for the opinion and pointed to the evidence of record which supported the opinion.  The opinion is based on sufficient facts and data.  

The Veteran's own assertions that the kidney disease was related to his service in World War II or was caused or aggravated by the service-connected malaria are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  

Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Veteran is not shown to have medical expertise or to have submitted any medical evidence that supports his assertions.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for kidney disease.    

As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for kidney disease is denied.   


ORDER

Service connection for kidney disease is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


